Citation Nr: 1542075	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  09-07 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for sarcoidosis with arthritis.

2.  Entitlement to service connection for celiac spruce and anemia, claimed as weakened/vulnerable immune system and stomach problems.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for acute and subacute transient peripheral neuropathy due to Agent Orange exposure.

5.  Entitlement to an initial disability rating in excess of 10 percent for right hip traumatic arthritis.   

6.  Entitlement to an initial disability rating in excess of 10 percent for left hip traumatic arthritis.   

7.  Entitlement to an initial compensable disability rating for right hand traumatic arthritis.   

8.  Entitlement to an initial compensable disability rating for left hand traumatic arthritis.   

9.  Entitlement to an initial compensable disability rating for right foot traumatic arthritis.   

10.  Entitlement to an initial compensable disability rating for left foot traumatic arthritis.   

11.  Entitlement to an initial compensable disability rating for right lower leg, status post-fracture, claimed as right leg injury.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1954 to September 1958 and from December 1958 to July 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran indicated, through his representative, in a December 2014 statement that he desired a hearing before a member of the Board at his local RO.  See VA Form 646, dated December 8, 2014.  Consequently, VA must schedule the requested hearing to satisfy due process.  See 38 USCA § 7017(b), (d)-(e) (West 2014); 38 C F R §§ 20.700, 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a hearing before a member of the Board at the RO.  Provide notice of the scheduled hearing date.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

